Case 1:18-cv-03943-GLR Document 37-1 Filed 10/07/19 Page1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

FRIENDS OF LUBAVITCH, INC., et ail.

Plaintiffs,
Vv. CIVIL NO: GLR-18-3943
BALTIMORE COUNTY, MARYLAND, et al.

Defendants.

 

[ _ ORDER EXTENDING TIME
TO FILE PLAINTIFFS’ MOTION FOR RECONSIDERATION

Upon review and consideration of Plaintiffs’ Consent Motion for Extension of Time to
File a Motion for Reconsideration, it is hereby ORDERED that Plaintiffs’ Motion is

GRANTED and Plaintiffs’ Motion for Reconsideration is due to be filed on or before November
atl
27, 2019. The defendants’ opposition briefs will be due on or before January 20, 2020.

“~~

SS gro
: : teat thy
Dated: October /?, 2019 f—ee. | ©

Hon. George L. Russell II] a
United States District Judge
